  

Dp
[Pert

FILE

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA SEP 27 2019
HELENA DIVISION Clerk, US District Court
District Of Montana
Missoula
THOMAS PHILLIP ENGLERT
CV 19-00037—H-DLC_JTJ
Plaintiff,
VS. ORDER
BLAIR HOPKINS, MONTANA

DEPARTMENT OF CORRECTIONS,

 

Defendants.

 

United States Magistrate Judge John T. Johnston entered his Order and
Findings and Recommendation on July 16, 2019, recommending that the Court
dismiss Plaintiff Thomas Phillip Englert’s Complaint filed under 42 U.S.C. § 1983.
(Doc. 4 at 9.) Englert timely objects, and so is entitled to de novo review of those
findings to which he specifically objects. 28 U.S.C. § 636(b)(1). This Court
reviews for clear error those findings to which no party objects. Thomas v. Arn,
474 U.S. 140, 14-53 (1985). Clear error exists if the Court is left with a “definite
and firm conviction that a mistake has been made.” Wash. Mut., Inc. v. United
States, 856 F.3d 711, 721 (9th Cir. 2017) (citation omitted).

Because Montana and its agencies have immunity from suit in Federal Court

under the Eleventh Amendment, Judge Johnston recognized that Englert’s claims

-l-
against the Montana Department of Corrections cannot proceed. (Doc. 4 at 6.)
Since claims for monetary damages against state officials acting in their official
capacity are barred, Judge Johnston determined that Englert’s claims against
Hopkins seeking monetary compensation are barred. (Doc. 4 at 6-7.) Because
Englert admits that it was the parole board—not the named Defendants—who
made the decision at issue in his Complaint (Doc. 2 at 4-5), Judge Johnston
recommends the dismissal of Englert’s claims against Hopkins. (Doc. 4 at 7.)
Englert does not specifically object to these findings.

Instead, Englert asserts Judge Johnston misunderstood his claims due to
“issues with the filed Complaint” and asks the Court for permission to amend his
Complaint to correct these deficiencies. (Doc. 6 at1.) While the Court agrees
with Judge Johnston’s legal analysis of the claims against the Department of
Corrections and Blair Hopkins, it is cognizant of the importance of liberally
construing a document filed pro se and holding such pleadings to less stringent
standards than those prepared by lawyers. Erickson v. Pardus, 551 U.S. 89, 94
(2007). Therefore, the Court will allow Englert the opportunity to correct the
issues he has identified. The Court dismisses the claims against Defendants
Hopkins and the Department of Corrections and will grant Englert’s request to
amend.

This Court will grant Englert an additional 30 days to amend his Complaint
-2-
to remedy the defects he referred to in his objection. (Doc. 6 at 1.) If Englert
fails to timely file an amended complaint, the Court will adopt the recommendation
to dismiss the Complaint and certify that an appeal would not be made in good
faith. Accordingly, IT IS ORDERED that:

(1) Judge Johnston’s Findings and Recommendation (Doc. 4), is
ADOPTED in part and MODIFIED in part;

(2) Defendants Hopkins and the Montana Department of Corrections are
DISMISSED;

(3) Englert may file an amended complaint on or before October 28, 2019;
and

(4) Failure to file an amended complaint on or before October 28 will result
in dismissal of this action with prejudice and a certification that any
appeal from the dismissal would not be taken in good faith.

(5) This matter is referred back to the magistrate judge.

tH,
DATED this 2+ day of September, 2019.

(het hadi

Dana L. Christensen, Chief Judge
United States District Court
